DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6 - 8, filed 08/03/2022, with respect to 1, 3 – 10, 12 - 20 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 10, 12 - 20 has been withdrawn. 
Applicant argues that Devries et al. in view of Bao do not teach discarding the private speech data from the first database of speech to yield a second database of speech, wherein the second database of speech includes the speech data for the large population of users, and wherein the private speech data is associated with at least one protected speaker from the large population of users; creating text-to-speech waveforms from the text-to-speech voice and the yielded second database of speech, and generating an automatic speech recognition model using the created text-to-
speech waveforms (Amendment, pages 6 – 8).

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Samuel J. Gee on 08/26/2022.
The application has been amended as follows: 
Claims 1, 10, and 19 have been amended as follow:
1.	(Currently Amended) A method comprising: 
capturing speech from a large population of users; 
generating noise data that identifies intermittent noise in the captured speech; 
clustering the generated noise data and removing the clustered noise data from the captured speech; 
creating a text-to-speech voice from at least a portion of the large population of users; 
storing a first database of speech associated with the large population of users, the first database of speech including speech data for the large population of users and private speech data; 
discarding the private speech data from the first database of speech to yield a second database of speech, wherein the second database of speech includes the speech data for the large population of users, and wherein the private speech data is associated with at least one protected speaker from the large population of users; 
creating text-to-speech waveforms from the text-to-speech voice and the yielded second database of speech; and 
generating an automatic speech recognition model using the created text-to-speech waveforms. 

10.	(Currently Amended) A system comprising: 
at least a processor; and 
a computer-readable storage medium having instructions stored which, when executed by at least the processor, cause at least the processor to perform operations comprising: 
capturing speech from a large population of users; 
generating noise data that identifies intermittent noise in the captured speech; 
clustering the generated noise data and removing the clustered noise data from the captured speech;
creating a text-to-speech voice from at least a portion of the large population of users; 
storing a first database of speech associated with the large population of users, the first database of speech including speech data for the large population of users and private speech data;
discarding the private speech data from the first database of speech to yield a second database of speech, wherein the second database of speech includes the speech data for the large population of users, and wherein the private speech data is associated with at least one protected speaker from the large population of users; 
creating text-to-speech waveforms from the text-to-speech voice and the yielded second database of speech; and 
generating an automatic speech recognition model using the created text-to-speech waveforms. 

19.	(Currently Amended) A computer-readable storage device having instructions stored which, when executed by a processor, cause the processor to perform operations comprising: 
capturing speech from a large population of users; 
generating noise data that identifies intermittent noise in the captured speech; 
clustering the generated noise data and removing the clustered noise data from the captured speech;
creating a text-to-speech voice from at least a portion of the large population of users; 
storing a first database of speech associated with the large population of users, the first database of speech including speech data for the large population of users and private speech data;
discarding the private speech data from the first database of speech to yield a second database of speech, wherein the second database of speech includes the speech data for the large population of users, and wherein the private speech data is associated with at least one protected speaker from the large population of users; 
creating text-to-speech waveforms from the text-to-speech voice and the yielded second database of speech; and 
generating an automatic speech recognition model using the created text-to-speech waveforms. 

Allowable Subject Matter
Claims 1, 3 – 10, 12 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 3 – 10, 12 – 20, neither Devries et al. nor Bao teach or suggest generating noise data that identifies intermittent noise in the captured speech; clustering the generated noise data and removing the clustered noise data from the captured speech; creating a text-to-speech voice from at least a portion of the large population of users; storing a first database of speech associated with the large population of users, the first database of speech including speech data for the large population of users and private speech data; discarding the private speech data from the first database of speech to yield a second database of speech, wherein the second database of speech includes the speech data for the large population of users, and wherein the private speech data is associated with at least one protected speaker from the large population of users; creating text-to-speech waveforms from the text-to-speech voice and the yielded second database of speech; generating an automatic speech recognition model using the created text-to-speech waveforms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658